SUMMARY ORDER
Evan Siegel appeals from a judgment dated April 25, 2006, 2006 WL 1084780, dismissing all of his claims against La Guardia Community College. We assume the parties’ familiarity with the facts and the procedural history of the case.
We review a district court’s decision to grant a motion to dismiss de novo. Abramson v. Pataki, 278 F.3d 93, 99 (2d Cir.2002). Having reviewed the record, we conclude that all of Siegel’s claims are either time-barred or facially deficient under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Accordingly, the judgment of the district court is hereby AFFIRMED.